Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Neblett on December 16, 2021.

The application has been amended as follows: 

11.	A holder mounting system for a single-track motor vehicle, comprising: 
a license plate holder; 
a vehicle frame; and 
a rear support component fixed to the vehicle frame, 
wherein 
the license plate holder has at least one mounting hook, each of the at least one mounting hook being configured to engage a corresponding engagement opening of the rear support component, 
 at least one mounting hook is engaged with the corresponding engagement opening, the license plate holder is able to be aligned and provisionally fixed in a predetermined position on the rear support component, and 
the license plate holder is configured to [be fixed to the vehicle frame by at least one fastener engaging a fastener fitting that is spaced apart from the at least one mounting hook along a longitudinal axis of the single-track motor vehicle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a holder mounting system for a single-track motor vehicle, comprising the combination of a vehicle frame, a rear support component fixed to the vehicle frame, and a license plate holder having at least one mounting hook configured to engage a corresponding engagement opening of the rear support component, and wherein the license plate holder is configured to be fixed to the vehicle frame by a fastener engaging a fastener fitting that is spaced apart from the mounting hook.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/108557 to Kobayashi is cited to vehicle wheel fender flap comprising a license plate holder 31d; a vehicle frame 51; and a rear support component 31b fixed to the vehicle frame 51, wherein the license plate holder 31d has at least one mounting hook 31e. Kobayashi does not teach the mounting hook being configured to engage a corresponding engagement opening of the rear support component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631